DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 8: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a portable communication device comprising: a display; a housing accommodating the display, the housing comprising a side member, the side member comprising a conductive portion and a non-conductive portion, the conductive portion having an opening formed therein, the non-conductive portion being at least partially disposed in the opening, the opening extending from an inner surface to an outer surface of the conductive portion, a first periphery of the first opening portion extending toward a second periphery of the second opening portion in a stepped shape and converging with the second periphery of the second opening portion; an antenna module disposed parallel to the side member and configured to radiate a signal to an outside of the housing through the opening, the antenna module comprising: a printed circuit board comprising a first surface facing the side member and a second surface facing a direction opposite to that of the first surface, a first portion disposed at the printed circuit board, the first portion including a radiating element facing the second opening portion of the opening and being disposed between the first surface and the second surface, the second portion including a plurality of conductive vias formed therein, the plurality of conductive vias being electrically connected to a ground layer included in the printed circuit board,3Appl. No.: 17/464,120Response dated: August 4, 2022 Reply to Office Action of: May 12, 2022a first conductive layer disposed on a first layer of the printed circuit board, and a second conductive layer disposed on a second layer between the first layer and the second surface; and a communication circuit electrically connected to the antenna module, wherein the plurality of conductive vias electrically connects the first conductive layer to the second conductive layer, wherein the radiating element is disposed between the first layer and the second layer, and wherein the first conductive layer forms at least a part of the second portion and overlaps the conductive portion of the side member except for the second opening portion. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a portable communication device comprising: an antenna module; a communication circuit electrically connected to the antenna module; and a housing comprising a side member forming a side surface of the portable communication device, the side member comprising a conductive portion and a non- conductive portion, the conductive portion including an opening formed between an inner surface and an outer surface of the conductive portion such that a periphery of the opening has an uneven shape, the non-conductive portion being at least partially located in the opening, the first area extending toward the second area in a stepped shape while reducing a width of the opening, wherein the antenna module is parallel to the side member and configured to radiate a signal to an outside of the housing through the opening, the antenna module comprising: a printed circuit board comprising a first surface facing the side member and a second surface facing a direction opposite to that of the first surface, a first portion disposed at the printed circuit board, the first portion including a radiating element facing the second area of the opening, a second portion adjacent to the first portion at the printed circuit board and facing a part of the conductive portion surrounding the second area of the opening, the second portion including a plurality of conductive vias formed therein, a first conductive layer disposed on a first layer of the printed circuit board, and a second conductive layer disposed on a second layer between the first layer and the second surface, wherein the plurality of conductive vias electrically connects the first conductive layer to the second conductive layer, wherein the radiating element is disposed between the first layer and the second layer, and wherein the first conductive layer forms at least a part of the second portion and overlaps the conductive portion of the side member except for the second area. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a portable communication device comprising: a housing comprising a side member forming a side surface of the portable communication device, the side member comprising: a conductive member including an opening formed therein such that a first area of the opening corresponding to an outer surface of the side member has a first size, a second area of the opening between the first area and an inner surface of the side member has a second size smaller than the first size, and a periphery of the opening is uneven between the first area and the second area when viewed in a direction perpendicular to a lower side or an upper side of the side member, the first area extending toward the second area in a stepped shape while reducing a width of the opening, and a non-conductive member formed in at least part of the opening; an antenna module located parallel to the side member and configured to radiate a signal to an outside of the housing through the opening, the antenna module comprising: a printed circuit board comprising a first surface facing the side member and a second surface facing a direction opposite to that of the first surface, a first portion disposed at the printed circuit board, the first portion including a radiating element facing the second area of the opening, a second portion adjacent to the first portion at the printed circuit board and facing a part of the conductive member surrounding the second area of the opening, the second portion including a plurality of conductive vias formed therein, a first conductive layer disposed on a first layer of the printed circuit board, and a second conductive layer disposed on a second layer between the first layer and the second surface; and a communication circuit electrically connected to the antenna module, wherein the plurality of conductive vias electrically connects the first conductive layer to the second conductive layer, wherein the radiating element is disposed between the first layer and the second layer, and wherein the first conductive layer forms at least a part of the second portion and overlaps a conductive portion of the side member except for the second area. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a portable communication device comprising: 8Appl. No.: 17/464,120 Response dated: August 4, 2022 Reply to Office Action of: May 12, 2022 a display; a housing accommodating the display, the housing comprising a side member, the side member comprising a conductive portion and a non-conductive portion, the conductive portion having an opening formed therein, the non-conductive portion being at least partially disposed in the opening, the opening being formed from an inner surface of the conductive portion to an outer surface of the conductive portion, and a stepped opening portion reducing a width of the opening is disposed between the first opening portion and the second opening portion; an antenna module disposed parallel with the side member and configured to radiate a signal to an outside of the housing through the non-conductive portion disposed in the opening, the antenna module comprising: a printed circuit board comprising a first surface facing the side member and a second surface facing a direction opposite to that of the first surface, a radiating element disposed at the printed circuit board, the radiating element facing the second opening portion, a plurality of conductive vias adjacent to the radiating element at the printed circuit board and facing a part of the conductive portion surrounding the second opening portion, a first conductive layer disposed on a first layer of the printed circuit board, and a second conductive layer disposed on a second layer between the first layer and the second surface; and a communication circuit electrically connected to the antenna module, wherein the plurality of conductive vias electrically connects the first conductive layer to the second conductive layer, wherein the radiating element is disposed between the first layer and the second layer, and wherein the first conductive layer overlaps the conductive portion of the side member except for the second opening portion. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-11 and 23, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 13-16, these claims are allowed based on their dependence on the allowable independent claim 12 discussed above.
Regarding claims 18-20, these claims are allowed based on their dependence on the allowable independent claim 17 discussed above.
Regarding claim 22, this claim is allowed based on their dependence on the allowable independent claim 21 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841

/JAMES WU/Primary Examiner, Art Unit 2841